 

Case 2:20-cr-00044-Z-BR Document 27 Filed 09/17/20 Fegetohte hase eoier

NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT COURT FILED

FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION SEP 17 2000

 

 

 

UNITED STATES OF AMERICA

 

CLERK, U.S. DISTRICT COURT
By
Deputy

 

Plaintiff,

 

 

v. 2:20-CR-44-Z-BR-(1)

WILLIAM TED SHUMATE

COR CO? COR COR COR OD (On rn “On

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 1, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant William Ted Shumate filed no objections to the Report and Recommendation within
the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant William Ted Shumate was knowingly and voluntarily entered; ACCEPTS the guilty
plea of Defendant William Ted Shumate; and ADJUDGES Defendant William Ted Shumate guilty of
Count One in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, September l / , 2020.

 

MAYTHEW J.JKACSMARYK
TED STATES DISTRICT JUDGE
